Exhibit 10.31
 
Shanxi Wealth Aluminate Material Co., Ltd
Equity Transfer Contract
Assignor: Mingzhuo Tan (Party A)
ID Number: 440721197103063375
Assignee: Jiangmen Wealth Water Purifying Agent Co., Ltd (Party B)
Business Registration Number:  440703000000042


This contract was signed and confirmed in Shanxi Wealth which locates in
Dongjiabi Sanquan Industrial District Fenyang City Shanxi Province, on December
27, 2010, focusing on the equity transfer of Shanxi Wealth Aluminate Material
Co., Ltd between Party A and B.
Party A and B agree to the following terms based on the principle of equality
and mutual benefit after a friendly discussion:


1  
The price and payment of the equity transfer



1.1  
Party A agrees to transfer his 38% share of Shanxi Wealth Aluminate Material
Co., Ltd to Party B

1.2  
Party A transfers his totally RMB 1,900,000 of capital contribution to Party B
for RMB 1,900,000. Party B agrees to purchase the equity at this price.

1.3  
Party B agrees to pay in cash for the equity transferred by Party A within 15
days after the contract is signed.

 
2  
Guarantees



2.1 Party A guarantees that the equity he transfers to Party B is his paid-up
capital contribution to Shanxi Wealth Aluminate Material Co., Ltd, and the
equity should be held legally. Party A also guarantees that he does not make any
mortgage, pledge or assurance of the share in order to get rid of any recourse
by others. Otherwise, Party A shall take the responsibility arising from that.
2.2 After Party A’s equity transfer, the rights and responsibilities he formerly
has in Shanxi Wealth Aluminate Material Co., Ltd are transferred to be held by
Party B.
2.3 Party B acknowledges the constitution of Shanxi Wealth Aluminate Material
Co., Ltd and assures to fulfill his obligations and responsibilities according
to the M&A.


3  
On Shares



After the company is allowed to register the shareholder transferring by the
Industry and Commerce Administration Authorities, Party B immediately becomes
the share holder of Shanxi Wealth Aluminate Material Co., Ltd, and shares the
profits and losses according to his capital contribution and the regulations of
the M&A.
 
 
 
 

--------------------------------------------------------------------------------

 

 
4  
Expense Burden



Party A and B should be responsible for the relevant charge of the equity
transfer.


5  
The modification and cancellation of the contract



The contract can be modified or cancelled if any following situation arises.
However, both parties should sign in written documents to modify or cancel the
contract.
5.1 The contract fails to be fulfilled because of force majeure or one's outer
factors which are unable to avoid.
5.2 Any party loses the practical capacity to fulfill the contract.
5.3 Because any breach of contract from one or two parties, the economic
benefits of the abiding party are seriously affected that makes it unnecessary
to fulfill the contract.
5.4 Because of certain situation changes, all three parties agree to modify or
cancel the contract.


6  
Dispute Resolutions



6.1 All parties should settle the disputes of the validity, fulfillment, breach
or cancellation of the contract through friendly negotiation.
6.2 If negotiation fails, either party can apply for arbitration or turn to
People's Court for legal proceeding.


7  
Condition and date for the contract to become effective



The contract becomes effective once signed by all parties.


8 The originals of the contract are in quadruplicate, party A and B,
Industry and Commerce Administration authorities and Shanxi Wealth Aluminate
Material Co., Ltd holds each of them. All the originals are of equal legal
force.

 
Party A: /s/ Mingzhuo Tan
 
               Mingzhuo Tan


 
Party B: /s/ Jiangmen Wealth Water Purifying Agent Co., Ltd
 
               Jiangmen Wealth Water Purifying Agent Co., Ltd
 
 
 
December 27, 2010
 